United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 24, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50514
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SONNY J. MARTINEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. 1:05-CR-240-1
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Sonny J. Martinez appeals the sentences imposed following

his guilty plea convictions for conspiracy to possess with intent

to distribute less than five kilograms but more than 500 grams of

a mixture or substance containing a detectable amount of cocaine,

possession with intent to distribute more than 500 grams of a

mixture or substance containing a detectable amount of cocaine,

and aiding and abetting possession with intent to distribute more

than 500 grams of a mixture or substance containing a detectable

amount of cocaine.   See 21 U.S.C. §§ 846, 841; 18 U.S.C. § 2.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50514
                                -2-

Specifically, he challenges the district court’s finding of the

drug quantity attributable to him for purposes of sentencing

under U.S.S.G. § 2D1.1.

     Even after United States v. Booker, 543 U.S. 220 (2005),

this court continues to review the district court’s

interpretation and application of the Guidelines de novo and its

factual findings for clear error.    See United States v.

Villanueva, 408 F.3d 193, 203 & n.9 (5th Cir.), cert. denied, 126

S. Ct. 268 (2005).   In the context of determining drug quantity

for sentencing purposes, a district court may consider estimates

if they are reasonable and based on reliable evidence.      See

United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).

“As a general rule, information in [a] pre-sentence report is

presumed reliable and may be adopted by the district court

without further inquiry if the defendant fails to demonstrate by

competent rebuttal evidence that the information is materially

untrue, inaccurate or unreliable.”   United States v. Carbajal,

290 F.3d 277, 287 (5th Cir. 2002); see United States v.

Lopez-Urbina, 434 F.3d 750, 767 (5th Cir. 2005).

     The district court estimated that the two packages of

cocaine that were disposed of by Martinez’s wife weighed two

kilograms because the two similar packages of cocaine that were

seized from Martinez when he was arrested weighed 1.9 kilograms.

This finding was supported by information from Martinez’s wife,

who indicated that the cocaine she disposed of was similar in
                            No. 06-50514
                                 -3-

size and packaging to the cocaine seized from Martinez.       Given

the description of the packages of cocaine disposed of by

Martinez’s wife compared with the description of the packages of

cocaine seized from Martinez, the district court reasonably

inferred and estimated that the two packages disposed of by the

wife weighed two kilograms.    See United States v. Caldwell, 448

F.3d 287, 290 (5th Cir. 2006).

     Martinez cites other circuits to support his argument that a

sentencing court, when given the choice between two plausible

drug estimates, should pick the lesser amount.     The only

alternative drug estimate offered by Martinez is 1.7 kilograms

because that drug estimate would yield a lower base offense level

under the Guidelines.    That drug estimate is supported by nothing

other than speculation, however, and it was not offered as an

alternative drug estimate to the district court.     In fact,

Martinez offered no evidence to rebut the presentence report’s

finding that the two packages of cocaine disposed of by his wife

weighed two kilograms.   Accordingly, as the district court’s

factual-finding regarding the drug quantity was not clearly

erroneous in light of the record as whole, see Caldwell, 448 F.3d

at 290, Martinez’s sentences are AFFIRMED.